DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 2o, drawn to methods for depositing a corrosion resistant film, classified in C23C 16/30.
II. Claims 11-19, drawn to coated chamber components, classified in C04B 41/5025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process, e.g. electroplating or anodization.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Benjamin Kimes on 31 MAY 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  triethylaluminum is recited twice in the list of metal-containing precursors.
Claims 9, 12, and 14 are objected to because of the following informalities:  Each of these groups is missing “or” before the final group element.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘304 (U.S. PGPub 2018/0187304) and WO ‘248 (WO 2019/118248, of record in the application).
Claim 1 – Liu ‘304 teaches a method for depositing a film on a metal surface of a component (e.g. PG 0037-0039), the method comprising:
performing x reduction cycles to reduce a base metal oxide on the metal surface of the component (PG 0023, a substrate with a first surface 20, said first surface including a metal oxide 30; PG 0024, the metal oxide can include the metal of the first surface; PG 0026, the substrate, first surface and metal oxide are exposed to an alcohol 50 which reduces the metal oxide to the first surface; PG 0036, the alcohol can be applied in a vapor deposition cycle; the disclosed treatment renders x=1 obvious); and
thereafter, performing y atomic layer deposition (ALD) cycles to form the film onto the reduced metal surface (PG 0037, formation of metal film by e.g. ALD; ALD necessitates at least one process cycle which renders y=1 obvious),
wherein x and y are independent integers (the number of alcohol pretreatments is not linked to the number of ALD treatments in the formation process).  
Liu ‘304 does not expressly teach or suggest the following limitations of Claim 1:
Wherein the deposited film is a corrosion resistant film.
Wherein the component is a chamber component.
Liu ‘304 teaches that the deposited film may be a metal-containing film, inclusive of metal oxides (PG 0021).  Liu ‘304 teaches that the substrate it describes may be any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process (PG 0015).
WO ‘248 discloses a method for forming protective coatings for semiconductor processing chamber components (Abstract).  The protective coatings are inclusive of coatings which protect the chamber components from degradation in plasma environments (PG 0059).  The protective coatings may comprise metal oxides (PG 0068), inclusive of transition metal oxides (PG 0068).  The chamber components may comprise metal (PG 0042, coatings serve to prevent metallic contamination from bare chamber surfaces; this logically informs the presence of metal in the bare chamber surfaces and therefore in chamber components). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 to perform its deposition process on e.g. semiconductor processing chamber components as suggested by WO ‘248, as Liu ‘304 wants to form coatings inclusive of metal oxide coatings on metal surfaces and WO ‘248 teaches that metal oxide coatings may be deposited on chamber component surfaces, which may comprise metal themselves, to protect the chamber component surfaces from e.g. plasma degradation (corrosion).
Claim 2 – Liu ‘304 / WO ‘248 renders obvious the method of claim 1, wherein an ALD cycle from the y ALD cycles comprises:
forming an adsorption layer of a metal containing species onto the metal surface of the chamber component by injecting a metal-containing precursor into a deposition chamber containing the chamber component (Liu ‘304 PG 0037, ALD process; Liu ‘304 PG 0043, sequential ALD pumping of metal precursor and alcohol); and
reacting an alcohol reactant with the adsorption layer to form a metal oxide layer by injecting the alcohol reactant into the deposition chamber (Liu ‘304 PG 0037, ALD process; Liu ‘304 PG 0043, sequential ALD pumping of metal precursor and alcohol; e.g. Liu ‘304 PG 0059, Cu(DMAP) and ethanol; the hydroxyl ligand from ethanol displaces DMAP ligands from the adsorbed copper precursor; the hydroxyl ligand bonds to the copper and forms copper hydroxide; Applicant expressly recognizes copper hydroxide as a metal oxide at PG 0042 of the specification).  
Claim 3 – Liu ‘304 / WO ‘248 renders obvious the method of claim 2, wherein the metal-containing precursor comprises at least one of triisobutyl aluminum, trimethylaluminum (WO ‘248 PG 0069, two recited compounds and mixtures thereof), , tris(N,N- bis(trimethylsilyl)amide)yttrium (III), tris(cyclopentadienyl)yttrium(III), Y(thd)3 (thd = 2,2,6,6-tetramethyl-3,5-heptanedionato) (WO ‘248 PG 0070, three recited compounds and mixtures thereof), or a mixture thereof (WO ‘248 PG 0069-0070, mixtures of same-metal materials disclosed).  
Claim 4 – Liu ‘304 / WO ‘248 renders obvious the method of claim 2, wherein the alcohol reactant comprises tert- butanol (Liu ‘304 PG 0031, 2-butanol is tert-butanol).  
Claim 5 – Liu ‘304 / WO ‘248 renders obvious the method of claim 1, wherein the metal surface comprises about 10 wt% or less base metal oxide after the x reduction cycles (Liu ‘304 PG 0037, the metal oxide present has been reduced to the first metal; alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See further MPEP 2144.05(II)A and particularly in re Williams therein.  As Liu ‘304 generally teaches reduction of base metal oxide to metal, the specific concentration of metal oxide remaining after treatment is not sufficient to support patentability absent a showing of criticality).  
Claim 6 – Liu ‘304 / WO ‘248 renders obvious the method of claim 1, wherein a cycle from the x reduction cycles comprises: pulsing an alcohol reductant into a deposition chamber containing the chamber component to reduce the base metal oxide on the metal surface of the chamber component (Liu ‘304 PG 0036).  
Claim 7 – Liu ‘304 / WO ‘248 renders obvious the method of claim 6, wherein the alcohol reductant comprises at least one of isopropanol, tert-butanol, or a mixture thereof (Liu ‘304 PG 0029, alcohol may be one or more of a primary or secondary alcohol; Liu ‘304 PG 0030, isopropanol; Liu ‘304 PG 0031, 2-butanol is tert-butanol).  
Claim 8 – Liu ‘304 / WO ‘248 renders obvious the method of claim 6, but does not expressly teach or suggest wherein the x reduction cycles consume about 0.004 g/s-m2 to about 0.012 g/s-m2 of the alcohol reductant per second and per area of the metal surface.  The reduction of quantity of alcohol is a change of concentration of the alcohol.  alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See further MPEP 2144.05(II)A and particularly in re Williams therein.  As Liu ‘304 generally teaches introduction of alcohol to reduce base metal oxide to metal, the specific concentration of alcohol in the process at a given point is not sufficient to support patentability absent a showing of criticality.
Claim 9 – Liu ‘304 / WO ‘248 renders obvious the method of claim 1, wherein the metal surface comprises at least one of nickel, copper, cobalt, and ruthenium (Liu ‘304 PG 0024, the metal oxide includes the metal of the first surface; Liu ‘304 PG 0024, oxides of nickel, copper, cobalt, and ruthenium are listed; if the metal oxides can contain the metal of the first surface, then metal surfaces of nickel, copper, cobalt, and ruthenium are rendered obvious by the presence of the related oxides).  
Claim 10 – Liu ‘304 / WO ‘248 renders obvious the method of claim 1, wherein the base metal oxide comprises at least one of nickel oxide, copper oxide, cobalt oxide, ruthenium oxide, or a mixture thereof (Liu ‘304 PG 0024).

Claim 20 – Liu ‘304 teaches a method for depositing a film on a nickel surface of a component (e.g. PG 0037-0039 for method; PG 0023, a substrate with a first surface 20, said first surface including a metal oxide 30; PG 0024, the metal oxide can include the metal of the first surface; PG 0024, the metal oxide can be nickel oxide which renders obvious a nickel first surface), the method comprising
 performing x reduction cycles to reduce a nickel oxide on the nickel surface of the component (PG 0026, the substrate, first surface and metal oxide are exposed to an alcohol 50 which reduces the metal oxide to the first surface; PG 0036, the alcohol can be applied in a vapor deposition cycle; the disclosed treatment renders x=1 obvious); and
performing y dry atomic layer deposition (ALD) cycles to form the film on the reduced nickel surface (PG 0037, formation of metal film by e.g. ALD; ALD necessitates at least one process cycle which renders obvious y=1; PG 0029-0031, the alcohols are applied directly; Applicant defines wet ALD processes as processes utilizing oxidative reactants such as water, oxygen, and/or ozone; these reactants are not used in the disclosed ALD process of Lu ‘304 and therefore the process is held as a dry process).
Liu ‘304 does not expressly teach or suggest the following limitations of Claim 1:
Wherein the deposited film is a corrosion resistant film.
Wherein the component is a chamber component.
Liu ‘304 teaches that the deposited film may be a metal-containing film, inclusive of metal oxides (PG 0021).  Liu ‘304 teaches that the substrate it describes may be any substrate or material surface formed on a substrate upon which film processing is performed during a fabrication process (PG 0015).
WO ‘248 discloses a method for forming protective coatings for semiconductor processing chamber components (Abstract).  The protective coatings are inclusive of coatings which protect the chamber components from degradation in plasma environments (PG 0059).  The protective coatings may comprise metal oxides (PG 0068), inclusive of transition metal oxides (PG 0068).  The chamber components may comprise metal (PG 0042, coatings serve to prevent metallic contamination from bare chamber surfaces; this logically informs the presence of metal in the bare chamber surfaces and therefore in chamber components). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘304 to perform its deposition process on e.g. semiconductor processing chamber components as suggested by WO ‘248, as Liu ‘304 wants to form coatings inclusive of metal oxide coatings on metal surfaces and WO ‘248 teaches that metal oxide coatings may be deposited on chamber component surfaces, which may comprise metal themselves, to protect the chamber component surfaces from e.g. plasma degradation (corrosion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712